PRITCHARD, Circuit Judge.
This case comes here on writ of error from the District Court of the United States for the Eastern District of South Carolina. The plaintiff in error will be referred to as defendant, and the defendant in error as plaintiff; such being the relative positions of the parties in the court below.
Plaintiff, while in the employ of the defendant company at its machine shops at Florence, S. C., operating a machine used to cut threads or bolts, sustained an injury resulting in a broken wrist. This action was brought to recover damages for defendant’s alleged negligence as the proximate cause of such injury. It was tried at the March term of the Florence court, 1916, resulting in a judgment for plaintiff in the sum of $2,000, and was heard on a writ of error by this court at the November term, 1916. The judgment of the court below was reversed, and the case remanded for a new trial, on account of the refusal of the District Court to admit evidence in support of defendant’s contention that the parties were engaged in interstate commerce at the time of the injury, and hence that the action should be controlled by what is known as the “Employers’ Liability Act.” Act April 22, 1908, c. 149, 35 Stat 65 (Comp. St. 1916, §§ 8657-8665). The second trial resulted in a verdict lor plaintiff .of $800, upon which a judgment was entered.
It is insisted that the court below erred in refusing to direct a verdict for defendant at the close of all the evidence upon the ground that the action is controlled by act of Congress kno„wn as the “Employers’ Liability Act,” and, not having been brought within two years, *430was barred by section 6 of the act (section 8662). Two questions were submitted to the jury in the court below, to wit: (1) Was the U-bolt which was being prepared by plaintiff at the time he was injured put on engine No. 88? and (2) was this engine engaged in interstate commerce ? ■
Defendant introduced several witnesses, who testified as to this transaction. However, we think the testimony of the witness Carter, defendant’s assistant roundhouse foreman at Florence, is more to the point than that of the others. He testified in part as follows:
“Q. Did you or not know that there was a U-holt to be threaded that morning? A. Yes, sir; by my orders there was one sent in there for 88. Q. Who was to thread it? A. The Woods boy; the man running tire bolt cutter. Q. Robert Woods? A. Yes, sir. Q. What engine was that bolt to be used for? A. Engine 88. Q. How do you know it was for engine 88? A. Because I had it taken off engine 88 myself that morning. Q. When did you first know it was necessary to make a U-bolt for engine 88? A. Three days previous to this day. * * * Q. How did you happen to know, three days before this boy was hurt, that the U-bolt was needed on engine 88? A. Engine inspector report to me — > Q. Don’t state what the engine inspector said; did you see it that day? A. I saw it the morning it came in.' Q. Morning of what day with reference to Wood’s injury? A. That was the day he was injured. Q. When did you see it coming in? A. I saw it when-it pulled in from Columbia. Q. What train? A. 54. Q. What is 54? A. Passenger train. Q. Running between what points? A. Wilmington and Columbia. Q. Was the engine taken off of that train that morning? A. Yes, sir; engine went out that night on 55. Q. What train is that? A. That is a train from Wilmington to Columbia.”
Cross-examination:
“Q. You say you knew three days beforehand that this yoke had to be fixed? A. Yes, sir. Q. How did you say you knew it? A. Our engine inspector reported to me late in the afternoon. * * * Q. What was it he reported to you? A. The yoke broke, the rest here, and there is a key holding it up, and this was broken off flush with this. (Witness was illustrating with yoke used bn trial.) Q. Do you know what time young Woods got hurt? A. No; X was not in there at the time. Bultman came to me about 11 or-11:80, and told me that the boy cutting that yoke for engine 88 had broke his arm. Q. Were you present and saw this yoke put on? A. I saw him finishing up the job. Q. Were you present and saw this yoke put on the engine? A. I saw him finishing up the job; X can swear he put that on 88. Q. You were there while he was putting it on ? A. Yes, sir; while he was finishing it up.”
Also witness Koopman was introduced by defendant and testified as follows:
“After yoke was repaired by Mr. Wade I threaded it. Accident was about 9 o’clock in the morning; am not sure, it was some time in the morning. The yoke threaded by me was the same one taken out of the machine after the accident to plaintiff and repaired by J. J. Wade. After Robert Woods was injured, I took charge of bolt cutting machine. I threaded the one Woods was working on. No other yoke was threaded that day. I was employed on the bolt cutter from time plaintiff was injured until he came back to work."
[1,2] The court below submitted the question to the jury as to whether the engine on which this U-bolt was used was engaged in interstate commerce. Upon this point the defendant’s evidence clearly establishes the fact that the bolt in question was put on engine-*43188. Indeed, plaintiff offered no evidence to the contrary. Therefore the next question is as to whether this particular engine was being used in interstate commerce. This point has been passed upon in many instances.
In the case of Norfolk & Western Railway Co. v. Earnest, 229 U. S. 114, 33 Sup. Ct. 654, 57 L. Ed. 1096, Ann. Cas. 1914C, 172, it appears that an employé was injured while piloting a locomotive (by walking ahead of it) through the railroad yard to a point where the locomotive was to be attached to an interstate train to assist in moving it up a grade to the next station. The court in that case held that the employé was engaged in interstate commerce. However, in this instance it cannot he said that the employé was directly engaged in interstate commerce. Nevertheless he was performing work which was necessary to the preparation of the engine which had been and was to be used in such commerce.
In the case of Johnson v. Southern Pacific Co., 196 U. S. 1, 25 Sup. Ct. 158, 49 L. Ed. 363, the plaintiff was injured while a dining car was standing on tile siding between the time when it was taken out of an interstate train and placed there and the time when it was removed by another interstate train on the return trip. The third syllabus in that case is in the following language:
“A dining ear regularly engaged in interstate traffic does not cease to be so wlion waiting for the train to make the next trip.”
Also in the case of Northern Pacific Railway Company v. Maerkl, 198 Fed. 1, 117 C. C. A. 237, the Circuit Court of Appeals for the Ninth Circuit passed upon a question analogous to' the one here presented. The first syllabus in that case reads as follows:
“Wliero an employé of defendant, an interstate railroad company, was in-. jured, in part through the negligence of a fellow servant, when working in repair shops connected with an interstate track, engaged in repairing a car used by defendant indiscriminately in both interstate and intra-state commerce as occasion required, defendant was at the time ‘engaged in interstate commerce,’ and the employé was employed by defendant in such commerce, within the meaning of Employer’s Liability Act April 22, 1908, c. 149, § 1, 35 Stat. 65 (U. S. Comp. St. Sapp. 1911, p. 1322 [Comp. St. 1916, § 8657]), and an action for his injury or death may be maintained against defendant thereunder.”
The following cases are very much in point: Bower v. Chicago, etc., R. Co., 96 Neb. 419, 148 N. W. 145; Lloyd v. Southern Ry. Co., 166 N. C. 24, 81 S. E. 1003; Law v. Illinois Central Railway Co., 208 Fed. 869, 126 C. C. A. 27, L. R. A. 1915C, 17; Southern Pacific Railroad Co. v. Pillsbury, 170 Cal. 782, 151 Pac. 277, L. R. A. 1916E, 916; Baltimore & Ohio Railroad Co. v. Darr, 204 Fed. 751, 124 C. C. A. 565, 47 L. R. A. (N. S.) 4.
It is true there are cases in which it has been held that where more than one inference may be drawn from the evidence, or where the facts are in dispute as to whether the parties are engaged in interstate commerce the same should he submitted to the jury. These cases are not analogous to the case at bar. As we have already stated, it is established by uncontroverted evidence that the U-bolt which was *432being prepared by plaintiff at the time he was injured was to be put on engine 88, which was engaged in interstate commerce. This fact is not controverted by any of the witnesses who testified at the trial.
It is insisted by counsel for plaintiff that the case of Shanks v. Delaware, Lackawanna & Western Railroad Co., 239 U. S. 556, 36 Sup. Ct. 188, 60 L. Ed. 436, L. R. A. 1916C, 797, clearly sustains the contention of plaintiff. While the railroad company in that case was engaged in both interstate and intrastate commerce, it maintained a repair shop where locomotives engaged in such commerce were repaired. Shanks sustained the injury of which he complained while employed in the shop. It appears that his usual work consisted in repairing parts of locomotives, “but on the day of the injury he was employed solely in taking down and putting into a new location an overhead counter-shaft — a heavy shop fixture — through which power was communicated to some of the machinery used in the repair work.” The Supreme Court in passing upon that case propounded the following question:
“Was the employé at the time of the injury, engaged in interstate transportation, or in work so closely related to it as to be practically a part of it?”
The court there held that the plaintiff was not engaged in- interstate commerce, and, among other things, said:
“Coming to apply the test to the case in hand, it is plain that Shanks was not employed in interstate transportation, or in repairing or keeping in usable condition a icoadbed, bridge, engine, car, or other instrument then in use in such transportation. What he was doing was altering the location of a fixture in a machine shop. The connection between the fixture and interstate transportation was remote at best, for the only function of the fixture was to communicate power to machinery used in repairing parts of engines some of which were used in such transportation. This, we think, demonstrates that the work in which Shanks was engaged, like that of the coal miner in the Yurkonis Case, was too remote from interstate transportation to be practically a part of it, and therefore that he was not employed in interstate commerce within the m'eaning of the Employers’ liability Act”
We think the case at bar is easily distinguished from the Shanks. Case. In the case of Delaware, Lackawanna & Western Railroad Co. v. Yurkonis, 238 U. S. 439, 35 Sup. Ct. 902, 59 L. Ed. 1397, it appears that the plaintiff was employed in a coal mine, where the coal mined was to he used in hauling interstate commerce. The Supreme Court held in that case that the plaintiff was not engaged in interstate commerce. Also in the case of Minneapolis & St. Louis Railroad Co. v. Winters, 242 U. S. 353, 37 Sup. Ct. 170, 61 L. Ed. 358, Ann. Cas. 1918B, 54, the Supreme Court held that the plaintiff was not engaged in interstate commerce at the time of his injury. There the engine had been employed both in intrastate and interstate commerce. The court in disposing of the case among other things, said:
“ * * * It does not appear that this engine was destined especially to anything more definite than such business as it might be needed for. It was not interrupted in an interstate haul to be repaired and go on. It simply had finished some interstate business and had not yet begun upon any other. Its next work, so far as appears, might be interstate or confined to 'Iowa, as it should happen.”
The case at bar, as we have stated, is distinguishable from the cases relied upon by counsel for plaintiff, inasmuch as the engine was taken. *433out of interstate commerce for the express purpose that it might be repaired to enable it to continue as an instrument of interstale commerce. In other words, it is easily distinguished from the Winters Case because the character of the work in which the engine, in this instance was employed did not depend “upon remote possibilities or upon accidental later events.” It appears from the evidence that engine 88 was regularly engaged in hauling interstate passenger trains, operating under a rule of the road by which it reached Florence every three days. It further appears that on the day plaintiff was injured this engine was taken out of the Columbia-Wilmington train in order that the U-bolt in question might be repaired. It also appears that the engine was placed in the shop and sent out upon the same day on its regular run, hauling what is known as the Columbia-Wilmington train.
There being no conflict of evidence as to whether the plaintiff at the time of his injury was engaged in repairing an instrumentality destined for use in interstate commerce, and it appearing that more than two years had elapsed from the date of plaintiff’s injury before the commencement of this action that the same is barred by section 6 of the Employers’ Liability Act, the court below erred in refusing to direct a verdict in favor of defendant.
For the reasons stated, the judgment of the lower court is reversed.

<g=>Por other oases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes


^5>Por other cases see same topic & KEY-NUMB25K in all Key-Numbered Digests & Indexes